DETAILED CORRESPONDENCE

Claims 63-82 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 76 is objected to because of the following informalities: “and the ground ring.  supporting” is an apparent typo of “and the ground ring; supporting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 66, 73, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 66, 73, and 79  Nothing in the application describes a manner by which the piston of these claims and Fig. 5C can be moved.  Specification paragraph [0056] references the piston being activated by the pressure of the electrocrushing drilling fluid in the drill string, but nothing shows how this is to be done, especially in light of the closed structure depicted in Fig. 5C.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-66, 71-73, and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 64  There is insufficient antecedent basis in the claim for “the edge” and “the face”.
Claim 65  There is insufficient antecedent basis in the claim for “the body”.
Claims 65 and 72  The phrase “a spring extending through a center of the stem to the body of the electrode” is not understandable.  The examiner has assumed “stem adjacent to” per claim 78.
Claim 66 and 73  There is insufficient antecedent basis in the claim for “the body”.
Claim 66  The phrase “a piston positioned within a center of the stem to the body of the electrode” is not understandable.  The examiner has assumed “stem adjacent to” per claim 79.
Claim 71  There is insufficient antecedent basis in the claim for “the edge” and “the face”.
Claim 72  There is insufficient antecedent basis in the claim for “the body”.
Claim 73  There is insufficient antecedent basis in the claim for “the body”.
Claim 77  There is insufficient antecedent basis in the claim for “the edge” and “the face”.
Claim 78  There is insufficient antecedent basis in the claim for “the body”.
Claim 79  There is insufficient antecedent basis in the claim for “the body”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 63, 64, 67-71, 74-77, and 80-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeny (WO2014100255).
Note: Moeny discloses multiple embodiments and explicitly discloses the interchangeability of components, etc. among such embodiments [para. 00354], thus a rejection below that includes both a reference to a drawn and described embodiment herein, which also includes a reference to a component, etc. of another drawn and described embodiment herein, is a fully disclosed embodiment, even if not separately drawn and described.
Claim 63  Moeny discloses an electrocrushing drill bit [Figs. 69-72; para. 00348-00352], comprising: 
a bit body [to which rim 1070 attaches; Fig. 70A]; 
an electrode [1040 or any number of 1030; Fig. 69; para. 00350] coupled to a power source and the bit body, the electrode having a distal portion for engaging with a surface of a wellbore [para. 00348]; 
a ground ring 1070 coupled to the bit body proximate to the electrode and having a distal portion for engaging with the surface of the wellbore [Fig. 70A], the ground ring surrounding the electrode and having a diameter approximately equal to a diameter of the bit body [Fig. 70A]; and 
[e.g., the insulator 208 shown in Fig. 18, such insulation being shown without discussion between 1060,1070 and 1030 and required to prevent a short circuit between 1060,1070 and 1030, such a short circuit being noted as undesirable when Moeny indicates that rods should not extend radially inward toward the electrodes 130; para. 00350].
Claim 64  Moeny, as discussed with respect to claim 63, discloses that the edge of the face of the electrode includes a notch [Fig. 47D has a notch in an electrode face and is described as one of several electrode configurations useable in the invention; para. 00265].
Claim 67  Moeny, as discussed with respect to claim 63, discloses that the ground ring includes a projection 1060 extending from the ground ring [Fig. 70A].
Claim 68  Moeny, as discussed with respect to claim 63, discloses that the electrode includes a plurality of electrodes 1030 [Fig. 70A].
Claim 69  Moeny, as discussed with respect to claim 68, discloses that the plurality of electrodes 1030 are arranged in a circular pattern on the bit body [Fig. 70A]. 
Claim 70  As discussed with respect to claim 63, Moeny discloses a downhole drilling system, comprising: 
a drill string [para. 00348]; 
a power source [para. 0020]; and 
a drill bit [Fig. 70A] coupled to the drill string and the power source, the drill bit including: 
a bit body [to which rim 1070 attaches; Fig. 70A]; 
an electrode [1040 or any number of 1030; Fig. 69; para. 00350] coupled to a power source and the bit body, the electrode having a distal portion for engaging with a surface of a wellbore [para. 00348]; 
1070 coupled to the bit body proximate to the electrode and having a distal portion for engaging with the surface of the wellbore [Fig. 70A], the ground ring surrounding the electrode and having a diameter approximately equal to a diameter of the bit body [Fig. 70A]; and 
an insulator coupled to the bit body between the electrode and the ground ring [e.g., the insulator 208 shown in Fig. 18, such insulation being shown without discussion between 1060,1070 and 1030 and required to prevent a short circuit between 1060,1070 and 1030, such a short circuit being noted as undesirable when Moeny indicates that rods should not extend radially inward toward the electrodes 130; para. 00350].
Claim 71  Moeny, as discussed with respect to claim 70, discloses that the edge of the face of the electrode includes a notch [Fig. 47D has a notch in an electrode face and is described as one of several electrode configurations useable in the invention; para. 00265].
Claim 74  Moeny, as discussed with respect to claim 70, discloses that the ground ring includes a projection 1060 extending from the ground ring [Fig. 70A].
Claim 75  Moeny, as discussed with respect to claim 70, discloses that the electrode includes a plurality of electrodes 1030 [Fig. 70A].
Claim 76  As discussed with respect to claims 63 and 70, Moeny discusses a method, comprising: 
placing a drill bit downhole in a wellbore [abstract], the drill bit including: 
a bit body [to which rim 1070 attaches; Fig. 70A]; 
an electrode [1040 or any number of 1030; Fig. 69; para. 00350] coupled to a power source and the bit body, the electrode having a distal portion for engaging with a surface of a wellbore [para. 00348]; 
1070 coupled to the bit body proximate to the electrode and having a distal portion for engaging with the surface of the wellbore [Fig. 70A], the ground ring surrounding the electrode and having a diameter approximately equal to a diameter of the bit body [Fig. 70A]; and 
an insulator coupled to the bit body between the electrode and the ground ring [e.g., the insulator 208 shown in Fig. 18, such insulation being shown without discussion between 1060,1070 and 1030 and required to prevent a short circuit between 1060,1070 and 1030, such a short circuit being noted as undesirable when Moeny indicates that rods should not extend radially inward toward the electrodes 130; para. 00350]; 
supporting the weight of the drill bit and a drill string with a drill string support [e.g., a derrick 825 [Fig. 58; para. 00328]; 
providing electrical energy to the drill bit [para. 00348; abstract]; 
providing electrocrushing drilling fluid to the drill bit [para. 00348; abstract]; 
forming an electrical arc between the portion of the electrode proximate to the distal portion of the electrode and the portion of the ground ring proximate to the distal portion of the ground ring of the drill bit [para. 00107-00109 (start page 15); para. 0089 (page 16)]; 
fracturing a rock formation at an end of the wellbore with the electrical arc [para. 00108 (page 16)]; and 
removing fractured rock from the end of the wellbore with the electrocrushing drilling fluid [para. 00348].
Claim 77  Moeny, as discussed with respect to claim 76, discloses that the edge of the face of the electrode includes a notch [Fig. 47D has a notch in an electrode face and is described as one of several electrode configurations useable in the invention; para. 00265].
Claim 80  Moeny, as discussed with respect to claim 76, discloses that the ground ring includes a projection 1060 extending from the ground ring [Fig. 70A].
Claim 81  Moeny, as discussed with respect to claim 76, discloses that the electrode includes a plurality of electrodes 1030 [Fig. 70A].
Claim 82  Moeny, as discussed with respect to claim 76, discloses that providing electrical energy to the drill bit includes providing electrical energy to a subset of the plurality of electrodes at a higher repetition rate than another subset of the plurality of electrodes [Moeny discloses pairing circularly configured electrodes into electrode sets in order to provide directional control by applying pulse repetition rate differently to different electrode sets, both generally (para. 000216) and specifically for at least one embodiment having circularly configured electrodes (Figs. 59A-59D; para. 00331), such that the circularly positioned electrodes of Fig. 70A are used for the method of this claim due to Moeny’s interchangeability].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 65, 66, 72, 73, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Moeny, in view of Rodland (US20090133929).
Claim 65  Moeny, as discussed with respect to claim 63, discloses that the electrode further includes a stem adjacent to the electrode body [electrodes 11 having such a stem are shown in Fig. 41; para. 00259], and further discloses that electrodes may be compressible using a spring-loaded mechanism [para. 00107], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the spring extends through a center of the stem adjacent to the body of the electrode.
For a pulsed electric discharge drill bit, Rodland discloses a spring 17 extending through a cylindrical portion 8 of an electrode adjacent to the body of an electrode [Fig. 3b; para. 0102].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moeny to position the spring within the electrode stem to extend to the electrode body, as disclosed by Rodland.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a known spring position for providing Moeny’s desired electrode compressibility would be in place to accomplish the desired function.
Claim 66  Moeny, as discussed with respect to claim 63, discloses that the electrode further includes a stem adjacent to the electrode body [electrodes 11 having such a stem are shown in Fig. 41; para. 00259], and further discloses that electrodes may be compressible [para. 00107], and otherwise discloses all the limitations of this claim, but does not explicitly disclose a piston positioned within a center of the stem adjacent to the body of the electrode.
8 of the electrode [Fig. 3e; para. 0105].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moeny to position the piston within the electrode stem to extend to the electrode body, as disclosed by Rodland.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a known piston position for providing Moeny’s desired electrode compressibility would be in place to accomplish the desired function.
Claim 72  Moeny, as discussed with respect to claim 70, discloses that the electrode further includes a stem adjacent to the electrode body [electrodes 11 having such a stem are shown in Fig. 41; para. 00259], and further discloses that electrodes may be compressible using a spring-loaded mechanism [para. 00107], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the spring extends through a center of the stem adjacent to the body of the electrode.
For a pulsed electric discharge drill bit, Rodland discloses a spring 17 extending through a cylindrical portion 8 of an electrode adjacent to the body of an electrode [Fig. 3b; para. 0102].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moeny to position the spring within the electrode stem to extend adjacent to the electrode body, as disclosed by Rodland.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a known spring position for providing Moeny’s desired electrode compressibility would be in place to accomplish the desired function.
Claim 73  Moeny, as discussed with respect to claim 70, discloses that the electrode further includes a stem adjacent to the electrode body [electrodes 11 having such a stem are shown in Fig. 41; para. 00259], and further discloses that electrodes may be compressible [para. 00107], and otherwise discloses all the limitations of this claim, but does not explicitly disclose a piston positioned within a center of the stem adjacent to the body of the electrode.
For a pulsed electric discharge drill bit, Rodland discloses a piston positioned within a cylindrical portion 8 of the electrode [Fig. 3e; para. 0105].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moeny to position the piston within the electrode stem to extend to the electrode body, as disclosed by Rodland.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a known piston position for providing Moeny’s desired electrode compressibility would be in place to accomplish the desired function.
Claim 78  Moeny, as discussed with respect to claim 76, discloses that the electrode further includes a stem adjacent to the electrode body [electrodes 11 having such a stem are shown in Fig. 41; para. 00259], and further discloses that electrodes may be compressible using a spring-loaded mechanism [para. 00107], and otherwise discloses all the limitations of this claim, but does not explicitly disclose maintaining contact between the face of the electrode and the rock formation by compressing a spring extending through a center of the stem adjacent to the body of the electrode.
For a pulsed electric discharge drill bit, Rodland discloses a spring 17 extending through a cylindrical portion 8 of an electrode adjacent to the body of an electrode [Fig. 3b; para. 0102].  

Claim 79  Moeny, as discussed with respect to claim 76, discloses that the electrode further includes a stem adjacent to the electrode body [electrodes 11 having such a stem are shown in Fig. 41; para. 00259], and further discloses that electrodes may be compressible [para. 00107], and otherwise discloses all the limitations of this claim, but does not explicitly disclose maintaining contact between the face of the electrode and the rock formation by compressing a piston positioned within a center of the stem adjacent to the body of the electrode.
For a pulsed electric discharge drill bit, Rodland discloses a piston positioned within a cylindrical portion 8 of the electrode [Fig. 3e; para. 0105].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moeny maintain contact between the face of the electrode and the rock formation by positioning the piston within the electrode stem to extend to the adjacent// electrode body, as disclosed by Rodland.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a known piston position for providing Moeny’s desired electrode compressibility would be in place to accomplish the desired function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676